

ESCROW AGREEMENT
(Balance Sheet Escrow)


ESCROW AGREEMENT (“Agreement”), dated as of January 19, 2007, by and among (a)
Fortress America Acquisition Corporation, a Delaware corporation ("FAAC"); (b)
VTC, L.L.C., a Maryland limited liability company (“VTC”); (c) Vortech, LLC, a
Maryland limited liability company (“Vortech”); (d) Thomas P. Rosato (“Rosato”)
and Gerard J. Gallagher (“Gallagher” who together with Rosato owns, or control
all of the outstanding membership interests of both VTC and Vortech (each a
“Member” and jointly the “Members”); (e) Thomas P. Rosato in his capacity as the
Members’ Representative; and (f) SunTrust Bank, a Georgia banking corporation
(the “Escrow Agent”).
 
RECITALS:
 
WHEREAS, pursuant to that certain Second Amended and Restated Membership
Interest Purchase Agreement, dated July 31, 2006, as amended by an Amendment To
The Second Amended and Restated Membership Interest Purchase Agreement dated
January 16, 2007, copies of which without schedules or exhibits are attached
hereto as Exhibit 1 (“Membership Interest Purchase Agreement”) that are hereby
incorporated by reference, FAAC will acquire all of the outstanding membership
interests of each VTC and Vortech;
 
WHEREAS, pursuant to Section 2.6 of the Membership Interest Purchase Agreement,
the Members designated Thomas P. Rosato as their representative, agent and
attorney-in-fact for purposes of this Agreement and other various matters
described therein (the “Members’ Representative”);


WHEREAS, as partial consideration for their respective membership interests in
VTC and Vortech, each of the Members has received from FAAC pursuant to the
terms of the Membership Interest Purchase Agreement and Stock Acquistion
Agreements, copies of which (without schedules or exhibits) are attached as
Exhibit 2 (jointly the “Stock Purchase Agreements”) in the aggregate 2,534,988
shares of FAAC common stock of which 73,260 shares are hereby delivered by FAAC
and the Members to the Escrow Agent (the “Escrow Deposit”) to hold in escrow
pursuant to ther terms of this Agreement;


WHEREAS, the parties desire to specify and clarify their rights and
responsibilities with respect to the Escrow Deposit; and
 
WHEREAS, the Escrow Agent is willing to serve in such capacity, but only
pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto agree as follows:
 
1. Definitions.
 
1.1. As used in this Agreement, the following terms shall have the meanings set
forth below:
 

 
1

--------------------------------------------------------------------------------

 



 
“Agreed Share Value” has the meaning set forth in Section 5.3.
“Agreement” means this Escrow Agreement.


“Business Day” shall mean any day other than a Saturday, Sunday, or any Federal
or Commonwealth of Virginia holiday. If any period expires on a day that is not
a Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day that is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day.
 
“Escrow Account” has the meaning set forth in Section 4.1.


“Escrow Agent” has the meaning set forth in the Preamble.


“Escrow Property” has the meaning set forth in Section 4.1.


“Escrow Deposit” has the meaning set forth in the Recitals.


"Final Determination" has the meaning set forth in Section 5.1(b).


“FAAC” has the meaning set forth in the Preamble.


"Indemnity Claim" has the meaning set forth in Section 5.2.


"Indemnity Claim Notice" has the meaning set forth in Section 5.2.


“Members” has the meaning set forth in the Preamble.


“Members’ Representative” has the meaning set forth in the Recitals.


“Membership Interest Purchase Agreement” has the meaning set forth in the
Recitals.


1.2. Capitalized terms used but not defined in this Agreement have the meanings
ascribed to such terms in the Membership Interest Purchase Agreement.
 
2. Appointment of Escrow Agent. FAAC, the Members, and the Members’
Representative hereby appoint the Escrow Agent to act as an escrow agent as
provided herein, and the Escrow Agent hereby accepts such appointment.
 

 
2

--------------------------------------------------------------------------------

 



 
3. Members’ Representative.
 
3.1. The parties acknowledge that, pursuant to the Membership Interest Purchase
Agreement, the Members’ Representative is authorized to act as the agent and
attorney-in-fact on behalf of all of the Members in all matters necessary to
carry out the terms and conditions of this Agreement.
 
3.2. The Members’ Representative represents and warrants to the Escrow Agent
that he has the irrevocable right, power and authority with respect to all of
the Members (a) to give and receive directions and notices hereunder, (b) to
make all determinations that may be required or that he deems appropriate under
this Agreement, and (c) to execute and deliver all documents that may be
required or that he deems appropriate under this Agreement. The Escrow Agent may
act upon the directions, instructions and notices of the Members’ Representative
named above and thereafter upon the directions and instructions of the successor
Members’ Representative named in a writing executed by a majority-in-interest of
the Members (pursuant to the provisions of Section 2.6 of the Membership
Interest Purchase Agreement) filed with the Escrow Agent.
 
4. Delivery of Escrow Deposit.
 
4.1. FAAC acknowledges that it deposited the Escrow Deposit in an account (the
“Escrow Account”) with the Escrow Agent. The FAAC common stock in the Escrow
Account, together with any dividends (and any interest or other net income
received from or earned thereon) is hereinafter collectively referred to as the
“Escrow Property.”
 
4.2. If, during the term of this Agreement, there is Escrow Property other than
the FAAC common shares, the Escrow Agent will invest the Escrow Property (other
than the FAAC common stock) as provided in Section 11.
 
5. Disbursement of the Escrow Property. The Escrow Agent will hold the Escrow
Property and, subject to the Escrow Agent’s right in Section 9 to withhold
disbursements when the Escrow Agent is uncertain as to what action to take, make
disbursements therefrom as follows.
 
5.1. Escrow Agent shall disburse all or a portion of the Escrow Property on
deposit in the Escrow Account to FAAC, the Members or both, as the case may be,
upon receipt of:
 
(a) one or more fully executed Payment Request Forms in substantially the form
attached hereto as Exhibit 3, executed by FAAC and the Members' Representative
on behalf of the Members, and otherwise pursuant to the terms hereof. Upon
receipt of a Payment Request Form, the shares and amounts specified therein
shall be promptly delivered or paid directly to the party or parties entitled to
payment as specified in the Payment Request Form; or
 
(b) a copy of a Final Determination (as defined below) establishing a party's
right to the Escrow Property. A "Final Determination" shall mean (i) with
respect to an Indemnity Claim (or any other dispute between the Members’
Representative and FAAC with respect to whether either party is entitled to some
portion, or all of the Escrow Property), a final determination stating that it
is being provided under the procedures of Section 11.11 of the Membership
Interest Purchase Agreement; or (ii) otherwise a final judgment of an
arbitrator, arbitration panel or court of competent jurisdiction and shall in
all cases be accompanied by a certificate of the presenting party to the effect
that such judgment is a final judgment of an arbitrator, arbitration panel or
court of competent jurisdiction, as applicable, and indicating the party,
address, accounts or other information as necessary to process payments.
 

 
3

--------------------------------------------------------------------------------

 



 
5.2. If FAAC asserts in good faith a claim (an “Indemnity Claim”) against the
Members pursuant to the Membership Interest Purchase Agreement, FAAC shall send
written notice of such Indemnity Claim (an “Indemnity Claim Notice”) to the
Escrow Agent and to the Members’ Representative. Such Indemnity Claim Notice
shall set forth in reasonable detail the basis for such Indemnity Claim and a
good faith, non-binding estimate of the amount of such Indemnity Claim. In
submitting such Indemnity Claim to the Escrow Agent, FAAC shall account for any
applicable threshold, exclusion or cap provided for in the Membership Interest
Purchase Agreement. Whenever FAAC sends such an Indemnity Claim Notice, the
parties shall comply with the procedures set forth herein.
 
(a) If the Members’ Representative decides, in his sole and absolute discretion,
to dispute the Indemnity Claim described in the Indemnity Claim Notice, the
Members’ Representative shall, on or before the twentieth (20th) Business Day
following the Escrow Agent’s receipt of such notice, send to the Escrow Agent
and FAAC a written objection to such Indemnity Claim.
 
(b) If the Escrow Agent receives from the Members’ Representative a written
objection to such Indemnity Claim on or before the twentieth (20th) Business Day
following the Escrow Agent’s receipt of the Indemnity Claim Notice describing
such Indemnity Claim, and if that Indemnity Claim cannot be settled through
negotiation within twenty (20) days of receipt of the written objection, then
the dispute shall be resolved in accordance with Section 11.11 of the Membership
Interest Purchase Agreement and Escrow Agent shall hold the funds subject to
such dispute until a Final Determination is delivered with respect thereto.
 
(c) If the Escrow Agent does not receive from the Members’ Representative a
written objection to such Indemnity Claim Notice on or before the twentieth
(20th) Business Day following the Escrow Agent’s receipt of the Indemnity Claim
Notice describing such Indemnity Claim, then the Escrow Agent shall make a
disbursement to FAAC from the Escrow Property in the amount of the Indemnity
Claim described in such Indemnity Claim Notice. 
 
5.3. To the extent that a Payment Request Form, Final Determination, or
Indemnity Claim (made and not timely answered pursuant to Section 5.2(c) above)
specifies a dollar amount (rather than a share amount) payable thereunder or in
satisfaction thereof, the amount specified or claimed shall be satisfied by the
delivery from the Escrow Property to FAAC or the Members’ Representative, as the
case may be, of certificates for FAAC common stock equal in value to the amount
specified or claimed (with the FAAC common stock valued at Five and 46/100
Dollars ($5.46) per share (the “Agreed Share Value”)
 

 
4

--------------------------------------------------------------------------------

 



 
6. Payments from the Escrow Property.
 
6.1. The Escrow Agent shall make no payments from the Escrow Property unless
permitted pursuant to Sections 5, 7, 9, 10 and 13.
 
6.2. Any cash amounts payable by the Escrow Agent under this Agreement shall be
paid by bank check or by wire transfer, as specified in the Payment Request Form
or Final Determination received by the Escrow Agent.
 
6.3. Any amounts payable in FAAC common stock under this Agreement shall be
payable by the delivery of stock certificates for FAAC common stock valued at
the Agreed Share Value. To the extent that the number of shares deliverable by
the Escrow Agent does not correspond with stock certificates then held by the
Escrow Agent, the Escrow Agent shall deliver to FAAC one or more share
certificates evidencing shares in excess of the number of FAAC common shares
then deliverable with instructions to FAAC (i) to retain and cancel a specified
number of shares (if shares are deliverable to FAAC hereunder) or issue to the
Members’ Representative, or to whomever the Members’ Representative directs FAAC
(if shares are deliverable to the Members’ Representative hereunder), a
certificate or certificates for FAAC common shares in the amount deliverable by
the Escrow Agent to FAAC or the Members’ Representative as applicable and (ii)
to issue to the Escrow Agent a certificate for the residual balance, if any, of
those FAAC common shares evidenced the share certificate(s) delivered by the
Escrow Agent to FAAC.
 
6.4. All interest and other income, if any, received from or earned on the
Escrow Property net of distributions paid or to be paid pursuant to Section 7.3
(“Earnings”) shall be applied first to pay any Escrow Fees then due under
Section 13, with any remaining Earnings to become a part of the Escrow Property
and be paid in accordance with the other terms of this Agreement.
 
6.5. The parties hereto (other than the Escrow Agent) each warrant to and agree
with the Escrow Agent that, unless otherwise expressly set forth in this
Agreement, there is no security interest in the Escrow Property or any part of
the Escrow Property; no financing statement under the Uniform Commercial Code of
any jurisdiction is on file in any jurisdiction claiming a security interest in
or describing, whether specifically or generally, the Escrow Property or any
part of the Escrow Property. Notwithstanding anything to the contrary herein
provided, the Escrow Agent shall in no event be deemed to be a collateral agent
or agent for any pledge or purported pledge of property held under this
Agreement. The Escrow Agent makes no representation concerning whether or not
any security interest exists with respect to any property held under the terms
of this Agreement and the Escrow Agent shall have no duty or obligation with
respect to the creation, perfection or continuation of any such security
interest, it being understood that the duties of the Escrow Agent with respect
to any property held pursuant to this Agreement are limited and confined
exclusively to the duties and responsibilities expressly set forth herein. This
Agreement shall not be deemed or construed to be a security agreement or to
grant a security interest in any property held in escrow hereunder.
 

 
5

--------------------------------------------------------------------------------

 



 
7. Tax Matters.
 
7.1. The parties agree that the Escrow Property is intended to consist only of
FAAC common shares and that no taxable income is anticipated. Notwithstanding
the previous sentence, for tax reporting purposes in each calendar year (other
than the calendar year in which this Agreement is terminated pursuant to Section
14 below), all interest or other income earned from the investment of the Escrow
Property together with all fees and expenses pursuant to Section 13 below (or
that may otherwise be taken into consideration for purposes of calculating and
reporting taxes due on earnings with respect to the Escrow Account and Funds)
shall be allocable to FAAC and so reported to the Internal Revenue Service and
any other applicable taxing authority, except to the extent that any law or
regulation should otherwise require, as provided in a written notice from FAAC
to the Escrow Agent. Notwithstanding anything to the contrary contained herein,
for the calendar year during which this Agreement is terminated pursuant to
Section 14 below, all income, fees and expenses shall be allocated pro rata to
the persons receiving payments of the Escrow Property during that year.
 
7.2. Each of the parties agrees to provide the Escrow Agent with a certified tax
identification number by signing and returning a Form W-9 (or Form W-8, in the
case of non-U.S. persons) to the Escrow Agent within 30 days from the date
hereof. The parties understand that, in the event their tax identification
numbers are not certified to the Escrow Agent, the Internal Revenue Code may
require withholding of a portion of any interest or other income earned on the
investment of the Escrow Property, in accordance with the Internal Revenue Code,
as amended from time to time.
 
7.3. The Escrow Agent shall distribute quarterly to FAAC amounts when and in the
amounts requested in writing in good faith by FAAC to cover the potential
federal, state or local tax obligations of FAAC on account of the cumulative
allocation to FAAC of taxable income attributable to the interest and other
income earned on the Escrow Property. Such distributions shall be requested and
made with respect to each quarter as early as fifteen (15) days prior to the
date that United States taxpayers are required to make estimated federal tax
payments with respect to such quarter. For purposes of the foregoing, such
federal, state and local tax obligations of FAAC initially shall be assumed to
equal an effective combined federal and state income tax rate equal to forty-two
percent (42%) (but in no event lower than the highest Federal marginal income
tax rate plus seven percent (7%)).
 
7.4. The Escrow Agent shall report to the Internal Revenue Service, as of each
calendar year-end, all income earned from the Escrow Property, whether or not
such income has been distributed during such year, as and to the extent required
by law; and, the Escrow Agent shall prepare and file any tax returns required to
be filed with respect to the Escrow Account.
 
7.5. The persons to whom income is allocable for each year shall pay all taxes
payable on income earned from the investment of the Escrow Property, whether or
not the Escrow Agent distributed the income during any particular year.
 
8. Escrow Agent’s Duties.
 
8.1. The Escrow Agent’s duties are entirely ministerial and not discretionary,
and the Escrow Agent will be under no duty or obligation to give any notice, or
to do or to omit the doing of any action with respect to the Escrow Property,
except to give notice, make disbursements and invest the Escrow Property in
accordance with the terms of this Agreement.
 

 
6

--------------------------------------------------------------------------------

 



 
8.2. The Escrow Agent will neither be responsible for, nor chargeable with,
knowledge of the terms and conditions of any other agreement, instrument or
document among the other parties hereto, in connection herewith, including the
Membership Interest Purchase Agreement, and will be required to act only
pursuant to the terms and provisions of this Agreement. This Agreement sets
forth all matters pertinent to the escrow contemplated hereunder, and no
additional obligations of the Escrow Agent will be inferred from the terms of
this Agreement, the Membership Interest Purchase Agreement or any other
agreement.
 
8.3. The Escrow Agent will not be liable for any error in judgment or any act or
steps taken or permitted to be taken in good faith, or for any mistake of law or
fact, or for anything it may do or refrain from doing in connection with this
Agreement, except for its own willful misconduct or gross negligence. As to any
legal questions arising in connection with the administration of this Agreement,
the Escrow Agent may consult with and rely absolutely upon the opinions given to
it by counsel (including internal counsel) and shall be free of liability for
acting in reliance on such opinions. In no event shall the Escrow Agent be
liable for incidental, indirect, special, consequential or punitive damages.
 
8.4. The Escrow Agent will not be required in any way to determine the validity,
genuineness, authenticity or sufficiency, whether in form or substance, of any
instrument, document, certificate, statement or notice referred to in this
Agreement or contemplated by this Agreement, or the identity or authority of the
persons executing it, and it will be sufficient if any writing purporting to be
such instrument, document, certificate, statement or notice is delivered to the
Escrow Agent and purports to be correct in form and signed or otherwise executed
by the party or parties required to sign or execute it under this Agreement. The
Escrow Agent reserves the right, but shall in no way be obligated, to call upon
the parties, or any of them, for written instructions before taking any actions
hereunder.
 
8.5. During the term of this Agreement, the Escrow Agent shall not exercise on
its own behalf any right of set-off against, or enforce any lien on, the Escrow
Property, except such right or lien as may arise in connection with this
Agreement.
 
8.6. The parties to this Agreement agree to make modifications to this Section
upon the reasonable request of the Escrow Agent.
 
8.7. In the event of a shareholder vote, the Escrow Agent shall have the right
to exercise all voting rights with respect to the FAAC common stock held by the
Escrow Agent as part of the Escrow Property; provided, however, that the Escrow
Agent shall have no discretion as to voting the shares of FAAC common stock
except in a fashion that is in all respects proportional to the manner in which
the FAAC common stock not held as part of the Escrowed Property is voted (as
certified by FAAC’s Secretary). FAAC, Rosato, Gallagher and the Members’
Representative each hereby (i) instruct the Escrow Agent to vote all of the FAAC
common shares held as Escrow Property in the manner described in this Section
8.7 and (ii) agree that the Escrow Agent shall have no liability with respect to
voting the FAAC common stock held as Escrow Property in the manner described in
this Section 8.7. This Section 8.7 shall constitute an irrevocable proxy,
coupled with an interest, with respect to any shares of FAAC common stock (or
other FAAC securities) that Escrow Agent holds pursuant to this Agreement.
 

 
7

--------------------------------------------------------------------------------

 



 
9. Disputes.
 
9.1. It is understood and agreed that should any dispute arise with respect to
the payment and/or ownership or right of possession of the Escrow Property, or
should the Escrow Agent be uncertain as to what action to take with respect to
the Escrow Property, the Escrow Agent is authorized and directed to retain in
its possession, without liability to anyone, all or any part of the Escrow
Property until such dispute or uncertainty shall have been settled either by
mutual agreement by the parties concerned (as evidenced by a written agreement
among them) or by a Final Determination.
 
9.2. If the Escrow Agent becomes involved in litigation by reason of this
Agreement, or if the Escrow Agent reasonably believes, in its sole discretion,
that it may become involved in litigation, the Escrow Agent is authorized to
institute a bill of interpleader in a court in the Commonwealth of Virginia to
determine the rights of the parties and to deposit the Escrow Property with the
court in accordance with the Commonwealth of Virginia law. Upon deposit of the
Escrow Property with the court, the Escrow Agent shall stand fully relieved and
discharged of any further duties as Escrow Agent. The filing of any such legal
proceedings shall not deprive the Escrow Agent of its compensation hereunder
earned prior to such filing and discharge of the Escrow Agent of its duties
hereunder.
 
9.3. If a bill of interpleader is instituted, or if the Escrow Agent is
threatened with litigation or becomes involved in litigation in any manner
whichever on account of this Agreement or the Escrow Property, FAAC and the
Members, jointly and severally, shall pay the Escrow Agent its reasonable
attorneys’ fees and any other disbursements, expenses, losses, costs and damages
incurred by the Escrow Agent in connection with or resulting from such
threatened or actual litigation. All costs and expenses of such dispute will be
charged to the non-prevailing party in such dispute, unless such non-prevailing
party is a third party, in which case the Escrow Agent’s costs and expenses will
be charged to and paid out of the Escrow Property, and to the extent the Escrow
Property are insufficient, will be charged equally to FAAC and the Members.
 
9.4. In the event that the Escrow Agent proposes to disburse to the Members any
portion of the Escrow Property, the disbursement of which the Escrow Agent had
previously withheld pursuant to this Section, the Escrow Agent shall disburse
such amount to the Member’s Representative.
 
10. Indemnity. FAAC and the Members jointly and severally agree to hold the
Escrow Agent harmless and to indemnify the Escrow Agent against any loss,
liability, expenses (including reasonable attorney’s fees and expenses), claim,
or demand arising out of or in connection with the performance of its
obligations in accordance with the provisions of this Agreement, except for
willful misconduct or gross negligence of the Escrow Agent. Notwithstanding
anything in this Agreement to the contrary, the Escrow Agent shall be entitled
to set-off against the Escrow Property and apply such set-off to payment of such
fees and disbursements and other liabilities and obligations hereunder. Upon the
written request of the Escrow Agent, FAAC and the Members jointly and severally
agree to assume the investigation and defense of any such claim, including the
employment of counsel acceptable to the Escrow Agent and the payment of all
expenses related thereto and, notwithstanding any such assumption, the Escrow
Agent shall have the right, and FAAC and the Members jointly and severally agree
to pay the cost and expense thereof, to employ separate counsel with respect to
any such claim and participate in the investigation and defense thereof in the
event that the Escrow Agent shall have been advised by counsel that there may be
one or more legal defenses available to the Escrow Agent which are different
from or in addition to those available to FAAC or the Members. FAAC and the
Members agree that all references in this Section to the Escrow Agent shall be
deemed to include references to its directors, officers, employees and agents.
The foregoing indemnities in this paragraph shall survive the resignation or
removal of the Escrow Agent or the termination of this Agreement.
 

 
8

--------------------------------------------------------------------------------

 



 
11. Investment.
 
11.1. As used in this Section, “Eligible Investments” include one or more of the
following obligations or securities, but only to the extent that such
obligations or securities mature within thirty (30) calendar days or such longer
time as the Members’ Representative and FAAC shall determine, such longer
maturities not to exceed eighteen (18) months from the Closing Date: (a) direct
obligations of, or obligations fully guaranteed by, the United States of America
or any agency thereof, and (b) money market funds investing primarily in the
obligations or securities listed in clause (a) above or repurchase agreements
fully collateralized by direct obligations of the United States of America.
 
11.2. The Escrow Agent will invest the Escrow Property in such Eligible
Investments as the Members’ Representative and FAAC, from time to time, shall
jointly instruct the Escrow Agent in writing. Notwithstanding the foregoing, in
no event shall the FAAC common stock held as part of the Escrow Property be
invested. Earnings upon Eligible Investments shall be deemed part of the Escrow
Property, shall be deposited in the Escrow Account and shall be disbursed in
accordance with the terms of this Agreement. Any loss or expense incurred from
an Eligible Investment shall be borne by the Escrow Property. The Escrow Agent
shall have no responsibility or liability for any diminution which may result
from any investments or reinvestments made in accordance with this Agreement.
 
11.3. The parties acknowledge and agree that the Escrow Agent will not provide
supervision, recommendations or advice relative to either the investment of the
Escrow Property or the purchase, sale, retention or other disposition of any
Eligible Investment.
 
11.4. The Escrow Agent is hereby authorized to execute purchases and sales of
Eligible Investments through its own trading or capital markets operations. The
Escrow Agent shall send statements to FAAC and the Members’ Representative
reflecting activity for the Escrow Account for the preceding quarter within
fifteen (15) days after the last day of each calendar quarter. Although the
parties acknowledge that they may obtain a broker confirmation or written
statement containing comparable information at no additional cost, each party
hereby agrees that confirmations of Eligible Investments are not required to be
issued by the Escrow Agent for each period in which a statement is provided.
 

 
9

--------------------------------------------------------------------------------

 



 
12. Resignation.
 
12.1. The Escrow Agent may resign upon thirty (30) calendar days’ prior written
notice to the Members’ Representative and FAAC, and, upon joint instructions
from the Members’ Representative and FAAC, will deliver the Escrow Property to
any designated substitute Escrow Agent selected by the Members’ Representative
and FAAC. If the Members’ Representative and FAAC fail to designate a substitute
Escrow Agent within 15 calendar days after receipt of such notice, the Escrow
Agent may, at its sole discretion, institute a bill of interpleader as
contemplated by Section 9 above for the purpose of having an appropriate court
designate a substitute Escrow Agent. The Escrow Agent shall have no
responsibility for the appointment of a successor Escrow Agent hereunder.
 
12.2. Any company into which the Escrow Agent may be merged or converted or with
which it may be consolidated, or any company resulting from any merger,
conversion or consolidation to which it shall be a party, or any company to
which the Escrow Agent may sell or transfer all or substantially all of its
corporate trust business shall be the successor to the Escrow Agent without the
execution or filing of any paper or the performance of any further act,
notwithstanding anything herein to the contrary.
 
13. Compensation. FAAC and Members agree that the fees and expenses of the
Escrow Agent, including any investment fees and other investment-related
charges, for services rendered, including the basic fees set forth in Exhibit 4
attached hereto, shall be paid out of the Earnings; provided, however, that if
the Earnings are less than the fees then due, then the balance of the fees due
to the Escrow Agent shall be paid equally by the Members and FAAC. Upon any
withdrawal from the Escrow Property to pay such fees and expenses, the Escrow
Agent shall provide written notification of such withdrawal to FAAC and the
Members' Representative, detailing such fees and expenses. The Escrow Agent
shall have, and is hereby granted, a prior lien upon any property, cash, or
assets hereunder, with respect to its unpaid fees and nonreimbursed expenses,
superior to the interests of any other person.
 
14. Termination. Upon delivery of all amounts constituting the Escrow Property
as provided in Sections 5 and 7 and the resolution of all disputes, if any,
covered by Section 9, this Agreement shall terminate except for the provisions
of Section 9 (with respect to payment of the Escrow Agent’s expenses), Section
10 and Section 13.
 
15. Notices.
 
15.1. All necessary notices, demands and requests required or permitted to be
given hereunder shall be in writing and addressed as follows:
 



 
If to the Members:
c/o Thomas P. Rosato
   
Members’ Representative
   
11373 Liberty Street
   
Fulton, MD 20759
   
Fax: ________________
     


 
10

--------------------------------------------------------------------------------

 



 
With a copy to:
William M. Davidow, Esquire
   
Whiteford Taylor & Preston L.L.P.
   
7 St. Paul Street
   
Baltimore, Maryland 21202-1626
   
Fax: (410) 223-4367
       
If to FAAC:
Fortress America Acquisition Corporation
   
4100 North Fairfax Drive
   
Suite 1150
   
Arlington, Virginia 22203
   
Attn: Harvey L. Weiss, Chairman of the Board
         
and
         
James J. Maiwurm
   
Squire, Sanders & Dempsey L.L.P.
   
8000 Towers Crescent Drive, Suite 1400
   
Tysons Corner, VA 22182-2700
   
Fax: (703) 720-7801
       
If to the Escrow Agent:
SunTrust Bank
   
919 East Main Street, 10th Floor
   
Richmond, Virginia 23219
   
Attn: E. Carl Thompson, Jr.
   
Fax: (804) 782-7855

 
15.2. Notices shall be delivered by a recognized courier service or by facsimile
transmission and shall be effective upon receipt, provided that notices shall be
presumed to have been received:
 
(a) if given by courier service, on the second Business Day following delivery
of the notice to a recognized courier service for delivery on or before the
second Business Day following delivery to such service, delivery costs prepaid,
addressed as aforesaid; and
 
(b) if given by facsimile transmission, on the next Business Day, provided that
the facsimile transmission is confirmed by answer back, written evidence of
electronic confirmation of delivery, or oral or written acknowledgment of
receipt thereof by the addressee.
 
15.3. From time to time either party may designate a new address or facsimile
number for the purpose of notice hereunder by notice to the other party in
accordance with the provisions of this Section 15.
 

 
11

--------------------------------------------------------------------------------

 



 
15.4. Notwithstanding anything to the contrary herein provided, the Escrow Agent
shall not be deemed to have received any notice prior to the Escrow Agent’s
actual receipt thereof.
 
16. Choice of Laws; Cumulative Rights. This Agreement shall be construed in
accordance with and governed by the laws of the Commonwealth of Virginia without
regard to the choice of law provisions thereof. The rights and remedies provided
to each party hereunder are cumulative and will be in addition to the rights and
remedies otherwise available to such party under this Agreement, any other
agreement or applicable law.
 
17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and
such counterparts together will constitute an original.
 
18. Successors and Assigns. This Agreement will bind and inure to the benefit of
the parties and their respective successors and permitted assigns. Except as
provided in Section 12.2, this Agreement may not be assigned by operation of law
or otherwise without the prior written consent of each of the parties hereto.
 
19. Severability. The provisions of this Agreement will be deemed severable, and
if any provision or part of this Agreement is held illegal, void or invalid
under applicable law, such provision or part may be changed to the extent
reasonably necessary to make the provision or part, as so changed, legal, valid
and binding. If any provision of this Agreement is held illegal, void or invalid
in its entirety, the remaining provisions of this Agreement will not in any way
be affected or impaired but will remain binding in accordance with their terms.
 
20. Headings. The Section headings in this Agreement are for convenience of
reference only and will not be deemed to alter or affect the meaning or
interpretation of any provisions hereof.
 
21. Waiver. No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or any other power, right, privilege or
remedy. No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
22. Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of each of the parties hereto.
 
23. Parties in Interest. None of the provisions of this Agreement is intended to
provide any rights or remedies to any Person other than the parties hereto and
their respective successors and permitted assigns, if any.
 

 
12

--------------------------------------------------------------------------------

 



 
24. Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto relating to the subject matter hereof and supersedes all prior
agreements and understandings among or between any of the parties relating to
the subject matter hereof.
 
25. Escrow Agent Documentation. In order to maintain compliance with the Patriot
Act, prior to the effective date of this Agreement, FAAC and the Members’
Representative shall provide to the Escrow Agent a completed Form W-9,
Certificate of Incumbency, and a copy of the corporate document (i.e., Corporate
Resolution, Articles of Incorporation, Bylaws, Partnership Agreement, etc.) that
would show proper authorization for such parties to enter into this Agreement.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 

 
FAAC:
 
 
FORTRESS AMERICA ACQUISITION CORPORATION,
 
a Delaware corporation
             
By: /s/ Harvey L. Weiss
 
Name: Harvey L. Weiss
 
Title: Chairman
         
MEMBERS:
         
/s/ Thomas P. Rosato
 
Thomas P. Rosato
         
/s/ Gerard J. Gallagher
 
Gerard J. Gallagher
         
MEMBERS’ REPRESENTATIVE:
         
/s/ Thomas P. Rosato
 
Thomas P. Rosato as the representative for those
 
Members pursuant to Section 2.6 of the Membership
 
Interest Purchase Agreement.


 
13

--------------------------------------------------------------------------------

 







 
 

  ESCROW AGENT:      
SUNTRUST BANK,
 
a Georgia banking corporation
             
By: /s/ E. Carl Thompson, Jr.
 
Name: E. Carl Thompson, Jr.
 
Title: Trust Officer


 
14

--------------------------------------------------------------------------------

 

Exhibit 1 to Escrow Agreement
 
Membership Interest Purchase Agreement
 

 
15

--------------------------------------------------------------------------------

 

Exhibit 2 to Escrow Agreement
 
Stock Acquisition Agreements
 

 
16

--------------------------------------------------------------------------------

 



Exhibit 3 to Escrow Agreement
 
Payment Request Form
[Date]


SunTrust Bank
919 E. Main St.
Richmond, VA 23219
Attention: Carl Thompson



 
Re:
Escrow No. ____________ (“Escrow”)

 
Ladies and Gentlemen:


The undersigned hereby certify that:


(1) Demand for payment as provided per the terms and conditions of that certain
Escrow Agreement dated _________________, 200_ is hereby made in the amount of
$____________ to _________ [and $_____________ to _______________]. [The demand
is in respect of Section 5.1 of the Escrow Agreement.]


(2) Please direct payment by wire transfer[s] as follows:


$_____________ to


[Depository Bank]
[Depository Bank Address]
ABA No. _________________
Acct. No. _________________
For Benefit of :_____________


[and, $_____________ to


[Depository Bank]
[Depository Bank Address]
ABA No. _________________
Acct. No. _________________
For Benefit of :_____________]
 
(3) With respect to the drawing referred to in this Payment Request Form, the
[aggregate] amount demanded hereby does not exceed one hundred percent (100%) of
the Escrow valued as of the date hereof.

 
17

--------------------------------------------------------------------------------

 



FORTRESS INTERNATIONAL GROUP, INC.








By:
   
Date:_________________
Name:
     
Title:
     



MEMBERS, as represented by the
MEMBERS' REPRESENTATIVE:
 
 
 
 
Date:_________________
[______________________]
   





 


 

 
18

--------------------------------------------------------------------------------

 



Exhibit 4 to Escrow Agreement
 
Fee Schedule
 


 
Fees payable to SunTrust Bank for services rendered with respect to this Escrow
Agreement shall be as follows:
 
Legal Fee
$
__________
         
Annual Administration Fee
$
__________
         

This fee is priced with the understanding that the funds will be deposited in
the STI Classic US Treasury Money Market Fund.
 
The annual administration fee is payable in advance at the time of closing and
will be charged to the Escrow Property at such time and on each anniversary
date. The fees shall be deemed earned in full upon receipt by the Escrow Agent,
and no portion shall be refundable for any reason, including without limitation,
termination of this Agreement.


The parties agree that, in the event any controversy arises under or in
connection with this Agreement or the Escrow Property or the Escrow Agent is
made a party to or intervenes in any litigation pertaining to this Agreement or
the Escrow Property, to pay to the Escrow Agent reasonable compensation for its
extraordinary services and to reimburse the Escrow Agent for all costs and
expenses directly or indirectly incurred by reason of such controversy or
litigation.




 
19

--------------------------------------------------------------------------------

 
 



